Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 26, 2017

The Court of Appeals hereby passes the following order:

A17D0258. STACEY FORRESTER v. WAYNE FORRESTER.

      Stacey Forrester filed this discretionary application, seeking review of a
contempt order. In that order, the trial court recounted that Stacey Forrester’s former
husband, Wayne Forrester, had filed a motion for contempt, alleging that she had
violated terms of their divorce decree that provided him with certain visitation with
their children. The trial court granted the contempt motion, ordering among other
things, that Stacey Forrester pay Wayne Forrester designated monies.


      Within 30 days of the entry of that order, Stacey Forrester filed this
discretionary application. Pursuant to OCGA § 5-6-34 (a) (11), “[a]ll judgments or
orders in child custody cases awarding, refusing to change, or modifying child
custody or holding or declining to hold persons in contempt of such child custody
judgment or orders” are directly appealable. And “[u]nder Georgia law, visitation
rights are a part of custody.” Vines v Vines, 292 Ga. 550, 551 (2) (739 SE2d 374)
(2013) (citation omitted). Therefore, the contempt order that Stacey Forrester seeks
to appeal is directly appealable. See Froehlich v. Froehlich, 297 Ga. 551, 554 (2)
(775 SE2d 534) (2015).


      We will grant a timely filed discretionary application if the lower court’s order
is subject to direct appeal. OCGA § 5-6-35 (j). Accordingly, this application is
hereby GRANTED. Stacey Forrester shall have ten days from the date of this order
to file a notice of appeal with the trial court. If, however, she has already filed a
notice of appeal, she need not file a second notice The clerk of the trial court is
directed to include a copy of this order in the record transmitted to the Court of
Appeals.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      01/26/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.